DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 05/12/2022, the following has occurred: Claim(s) 1, 11, and 14-15 have been amended.
Claim(s) 1-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-22, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney (US 20130327749 A1) in view of Clark (US 6989507 B2) and Cooper (US 20120298629 A1).
Regarding claim 1, Denney discloses a welding system (welding system, title) for creating a weld bead (weld bead, par. 63) on a workpiece (workpieces are joined, abstract) comprising; 
a radiant energy source (laser beam 110) creating a radiant energy beam defining a beam axis (laser beam has a beam axis, Fig. 1), 
a wire (filler wire 140) providing a filler material or an electrode (filler wire is resistance heated for welding, par. 39) for the weld bead, the wire having a non-round cross-sectional shape (filler wire can have the shape of a polygon, oval, and ellipse, par. 116) presenting a surface portion having a relatively large radius of curvature, and a surface portion having a relatively small radius of curvature less than the relatively large radius of curvature (an oval shaped filler wire will have a surface with a large radius of curvature and a portion with a small radius of curvature; relatively large radius of curvature raises concerns regarding indefiniteness because it’s a term of degree, but it’s clear based on the claim and disclosure that this is just explaining that one radius of curvature is larger, and one is smaller), and 
a weld torch (contact tube 160, Fig. 1) for guiding the wire to a weld bead area of the workpiece, the weld torch orienting the wire such that the wire portion is positioned to at least partially intersect with the radiant energy beam along the beam axis (energy source heats and melts the filler wire, par. 47, Fig. 10B where you can see that the laser beam can be partially incident on the wire).
Denney does not disclose wherein the weld torch orienting the wire such that the wire portion having a relatively large radius of curvature is positioned to at least partially intersect with the radiant energy beam.
Clark discloses laser deposition on a wire wherein it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney to incorporate the teachings of Clark and have the wire oriented such that the laser focal spot is on the wire’s surface with the larger radius of curvature. Doing so would have the benefit of heating and melting the wire more consistently (Col 4 lines 19-30, Clark).
Denney in view of Clark does not disclose wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape; 
wherein the orientation of the weld torch and the weld wire is controllable and variable to align the non-round wire at more than one desired orientation relative to a direction of a weld seam of the workpiece.
Cooper discloses a welding gun wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape (wire can be rotated along its axis to align the minor axis of the elliptical cross-section with the weld direction, par. 87); 
wherein the orientation of the weld torch and the weld wire is controllable and variable to align the non-round wire (wire can have an elliptical cross-section, par. 87) at more than one desired orientation relative to a direction of a weld seam of the workpiece (wire can be rotated along its axis to align the minor/major axis of the elliptical cross-section with the weld direction, par. 87, Fig. 22).
While Cooper does not disclose orientating the wire for laser welding, his disclosure demonstrates that actively orientating a weld wire about its central axis is known in the art of welding. And Clark discloses the benefit of orientating a noncircular weld wire for laser welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the teachings of Cooper and rotate a weld wire along its central axis. Doing so would have the benefit of heating and melting the wire more consistently for laser welding (Col 4 lines 19-30, Clark)
Regarding claim 16, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 1, wherein the beam axis is an optical beam axis (laser beam has a beam axis, Fig. 1; additionally, there is no patentable difference between the beam axis of a radiant energy source and an optical beam axis; one of ordinary skill in the art would understand that the beam axis of a radiant energy source is equivalent to an optical beam axis). 
Clark further discloses wherein the weld torch orients the wire such that the wire portion having the relatively large radius of curvature defines a tangent plane position to intersect the beam axis (it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). This orientation allows the tangent plane of the large radius of curvature of the wire’s surface to intersect with the laser beam axis).
Regarding claim 2 and 17, Denney in view of Clark and Cooper discloses further comprising the radiant energy source is provided in the form of a laser source (energy source can be a laser device, par. 5).
Regarding claim 3 and 18, Denney in view of Clark and Cooper discloses further comprising the radiant energy source is further oriented such that the radiant energy beam further interacts with the workpiece along an area for the weld bead (Fig. 10B, where the laser beam overlaps with the wire and the workpiece).
Regarding claim 4 and 19, Denney in view of Clark and Cooper discloses further comprising the non-round cross-sectional shape is one of elliptical or nearly elliptical (one of ordinary skill in the art would understand that the term “nearly” in “nearly elliptical” does not make the limitation indefinite since it is reciting a cross-sectional shape that is close to an ellipse and is not required to be a perfect ellipse), an oval, a square, a rectangle (filler wire can have the shape of a polygon, oval, and ellipse, par. 116).
Regarding claim 5 and 20, Denney in view of Clark and Cooper discloses further comprising the non-round cross-sectional shape has a perimeter section which is defined by a straight line or a generally straight line (filler wire can have the shape of a polygon, par. 116; where the broadest reasonable interpretation of a polygon can include a rectangle; the term “generally” in “generally straight line” is not a relative term since one of ordinary skill in the art would be able to understand that the requisite degree of “generally straight” for the cross-sectional perimeter of wires).
Regarding claim 6 and 21, Denney in view of Clark and Cooper does not disclose welding system in accordance with claim 1 further comprising the wire non-round cross-sectional shape is formed by the wire having a first round cross- sectional shape through a forming device having a pair of opposed rollers.
Clark further discloses rollers (92) which form the original wire (where the original wire is round, Col 3 lines 23-24) into a flatter cross-section (Fig. 9, Col 5, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the teachings of Clark and have the wire formed by rollers. Doing so would have the benefit of creating a non-round cross-sectional shaped wire.
Regarding claim 7 and 22, Denney in view of Clark and Cooper discloses further comprising the longitudinal axis of the wire forms an oblique angle to the optical beam axis (Fig. 10B, longitudinal axis of the wire forms an oblique angle with the laser beam’s axis 110).
Regarding claim 9 and 24, Denney in view of Clark and Cooper, where Denney further discloses an embodiment which supplements the welding system in accordance with claim 1 and 16 (par. 119), further comprising the wire is energized with an electric current and conducts the electric current through the workpiece (hot wire welding where the current flows through the wire to the workpiece, Fig. 11A, par. 118-119).
Regarding claim 10 and 25, Denney in view of Clark and Cooper discloses further comprising the weld torch providing a shielding gas flow for the weld bead (shielding gas system may be used, par. 162).
Regarding claim 11 and 26, Denney in view of Clark and Cooper discloses further comprising the laser source and the torch are advanced along the workpiece to define a weld bead line (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40) and 
the wire cross-section defining a minor axis and a minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis), 
the minor axis aligned to intersect or generally intersect the weld bead line or the beam axis (laser focal point is on the wire’s surface that has the larger radius of curvature, where in the example of an elliptical cross-section the minor axis would intersect with the beam axis, Col 4 lines 19-30, Clark).
Regarding claim 12 and 27, Denney in view of Clark and Cooper discloses further comprising the radiant energy beam axis is caused to sweep laterally with respect to the wire as the wire is advanced toward the weld bead (laser beam 110 sweeps back and forth across the weld pool, Fig. 16B; where it is understood that this sweeping motion occurs while the wire is fed towards the weld pool as shown in Fig. 15, par. 158).
Regarding claim 13 and 28, Denney in view of Clark and Cooper discloses further comprising the weld torch causing the wire to be advanced toward the weld bead as the torch is moved along a weld bead line along the workpiece (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40).
Regarding claim 14, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 13, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 29, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 28, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 15 and 30, Denney in view of Clark and Cooper discloses further comprising a cross-section of the wire defining a major axis and a minor axis with the major axis having a larger dimension than the minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis with the major axis having a larger dimension than the minor axis)
Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney in view of Clark and Cooper as applied to claim 1 and 16 above, and further in view of Giese (US 20170368637 A1).
Regarding claim 8 and 23, Denney in view of Clark and Cooper does not disclose comprising a plurality of the radiant energy sources presenting radiant energy beams defining separate optical beam axes, the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire.
Denney further discloses an embodiment comprising a plurality of the radiant energy sources presenting radiant energy beams defining separate optical beam axes (Fig. 10A with a two laser), the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire (Fig. 10A embodiment can have just a single wire, par. 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the further teachings of Denney and have two lasers with a single wire. Doing so would have the benefit of welding a v-joint (par. 106, Denney)
Denney in view of Clark and Cooper does not disclose the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire.
Giese discloses multiple laser beams incident on a non-circular wire (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the teachings of Giese and have both laser beams be focused on a single wire. Doing so would have the benefit of generating a wide path weld (par. 33, Giese)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         

/JOHN J NORTON/               Primary Examiner, Art Unit 3761